NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     MAY 31 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30161

                Plaintiff-Appellee,              D.C. No. 3:14-cr-05092-RBL

    v.
                                                 MEMORANDUM*
MAXWELL APATA,

                Defendant-Appellant.

                     Appeal from the United States District Court
                       for the Western District of Washington
                     Ronald B. Leighton, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Maxwell Apata appeals from the district court’s judgment and challenges the

60-month sentence imposed following his guilty-plea conviction for assault, in

violation of 18 U.S.C. § 113(a)(6). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Apata contends that the district court procedurally erred by failing to explain

the sentence adequately.     We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court adequately explained its reasons for imposing

the above-Guidelines sentence. See United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc).

       Apata next contends that his sentence is substantively unreasonable

because the district court (1) varied upward based on factors that were already

incorporated into the Guidelines range, (2) failed to account for alleged sentencing

disparities, and (3) based the sentence on its personal feelings regarding domestic

violence. The sentence is not an abuse of discretion in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

nature of the offense. See Gall v. United States, 552 U.S. 38, 51 (2007).

Moreover, the court did not err by varying upward based upon its determination that

the Guidelines range did not adequately account for the egregiousness of Apata’s

conduct. See United States v. Christensen, 732 F.3d 1094, 1100-01 (9th Cir. 2013).

      AFFIRMED.




                                           2                                   15-30161